Citation Nr: 0028401	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1998, for a permanent and total disability rating for pension 
purposes.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1975.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran became permanently and totally disabled on 
January 28, 1985; for more than 30 days thereafter, the 
veteran was so incapacitated by physical disability that he 
was unable to file a claim for pension benefits; his claim 
for pension benefits was received by VA on October 8, 1998.


CONCLUSION OF LAW

The requirements for an effective date of January 28, 1985, 
for a permanent and total rating for pension purposes have 
been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an effective 
date earlier than October 8, 1998, for a permanent and total 
disability rating for pension purposes is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed with respect to the claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Except as otherwise provided, the effective date of an award 
of pension based on an original claim or a claim reopened 
after final disallowance will be the later of the date of 
receipt of claim or the date entitlement arose.  If, within 
one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While judgment must be applied to 
the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The RO held in its March 1999 rating decision that the 
veteran became permanently and totally disabled in 1985.  In 
his October 1998 claim for pension benefits, the veteran 
reported that he had not worked since January 28, 1985, when 
he became permanently and totally disabled due to partial 
paraplegia and chronic pain incurred in an accident on that 
date.  The medical evidence of record shows that the veteran 
was admitted to a private hospital on January 28, 1985, due 
to multiple injuries sustained in an industrial accident on 
that date.  He underwent extensive surgery on the day of 
admission due to L3 paraplegia from a burst fracture of L3 
and a ruptured disc at L3-4.  On that date, reduction of a 
right ankle fracture and casting of the ankle were also 
performed.  On March 11, 1985, an external fixation device 
and the right ankle cast were removed.  The veteran was not 
discharged from the hospital until March 25, 1985.  

The medical evidence pertaining to the foregoing 
hospitalization and to later evaluation and treatment of the 
veteran satisfactorily establishes that the veteran has been 
permanently and totally disabled since January 28, 1985, as 
the RO has held.  However, in the Board's opinion, the 
evidence also clearly establishes that the veteran was so 
incapacitated by physical disability as to be unable to file 
a claim for pension benefits until more than 30 days after 
the date on which he became permanently and totally disabled.  
Therefore, the proper effective date for the permanent and 
total rating for pension purposes is January 25, 1985.  



ORDER

Entitlement to an effective of January 28, 1985, for a 
permanent and total disability rating for pension purposes is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

